Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/28/2020 and 10/08/2020 have/has been placed in record and considered by the examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Horiuchi et al. (US# 2019/0354177 hereinafter Horiuchi).
 Referring to claim 1, Horiuchi discloses a computer-implemented method for an automatic localization of a structure, wherein an individual image which maps an object with the (The generating unit 13 generates gaze mapping data in which the attention degree that is analyzed by the analysis unit 11 is associated with an image corresponding to the image data that is input externally, and outputs the generated gaze mapping data to the recording unit 14 and the display controller 
15.; Para. 0045,… and prescribed area of the image; Para. 0042), the method comprising:
capturing a gaze movement of a user by a gaze capture system while the individual image is displayed on the display surface (The analysis unit 11 detects any one of a moving speed of the gaze, a moving distance of the gaze within a predetermined time, and a residence time of the gaze within in a prescribed area, on the basis of the gaze data, which is input externally, within a predetermined time in which the gaze of the user is detected, and thus, analyzes the attention degree of the gaze (an attention point).; Para. 0042);
generating a gaze capture signal based on the captured gaze movement (The generating unit 13 generates gaze mapping data in which the attention degree that is analyzed by the analysis unit 11 is associated with an image corresponding to the image data that is input externally, and outputs the generated gaze mapping data to the recording unit 14 and the display controller 15.; Para. 0045 and 0052); and
identifying, by a computer unit, dependent upon the gaze capture signal, at least one image point of the individual image, wherein the at least one image point at least partially maps the structure (The display controller 15 superimposes the gaze mapping data that is 
generated by the generating unit 13 on the image corresponding to the image data that is input externally, and outputs the gaze mapping data to the external display unit 20 to be displayed.; Paras. 0047, 0049 and 0065).
	Referring to claim 2, Horiuchi discloses wherein, dependent upon the gaze capture signal, a gaze position is determined on the display surface by the computer unit, and
(The analysis unit 11 detects any one of a moving speed of the gaze, a moving distance of the gaze within a predetermined time, and a residence time of the gaze within in a prescribed area, on the basis of the gaze data, which is input externally, within a predetermined time in which the gaze of the user is detected, and thus, analyzes the attention degree of the gaze (an attention point).; Para. 0042).
Referring to claim 3, Horiuchi discloses wherein an image sequence comprising the individual image and at least one further individual image is displayed on the display surface, and wherein the gaze movement is captured by the gaze capture system during the display of the image sequence and the gaze capture signal is generated on the basis thereof (FIG. 21 is a diagram schematically illustrating an example of a plurality of images corresponding to the plurality of image data that are recorded in the image data recording unit  345.  FIG. 22 is a diagram illustrating an example of an integrated image corresponding to the integrated image data that is generated by the image processor 40.  As illustrated in FIG. 21 and FIG. 22, the image processor 40 generates an integrated image P100 corresponding to the integrated image data by synthesizing a plurality of temporally continuous image data P11-Pn; Paras. 0192-0193; Figs. 21-22).
Referring to claim 4, Horiuchi discloses wherein, dependent upon the gaze capture signal, for each further individual image, at least one respective further image point is identified, and wherein the at least one further image point at least partially maps the structure (After that, the generating unit 39d generates the gaze mapping data in which the attention degree that is analyzed by the analysis unit 11, the gaze and the character information are associated with the integrated image P100 corresponding to the integrated image data that is generated by the image processor 40, and outputs the generated gaze mapping data to the recording unit 34d and the display controller 323 (Step S507); Para. 0193, Figs. 21-22).

wherein the gaze movement is captured by the gaze capture system during a plurality of repetitions and the gaze capture signal is generated on the basis thereof (repeat of steps S1-S3; Fig. 20).
Referring to claim 6, Horiuchi discloses wherein the display of the image sequence is paused,
wherein, during the pausing, the individual image or a further individual image is displayed, and
wherein the gaze movement is captured by the gaze capture system during the pausing and the gaze capture signal is generated on the basis thereof (After that, the generating unit 39d generates the gaze mapping data in which the attention degree that is analyzed by the analysis unit 11, the gaze and the character information are associated with the integrated image P100 corresponding to the integrated image data that is generated by the image processor 40, and outputs the generated gaze mapping data to the recording unit 34d and the display controller 323 (Step S507); Para. 0193, Figs. 21-22. Thus, image P100 is paused to generate the gaze mapping data.).
Referring to claim 7, Horiuchi discloses wherein the display of the image sequence is repeated at least once, and
wherein the gaze movement is captured by the gaze capture system during a plurality of repetitions and the gaze capture signal is generated on the basis thereof (repeat of steps S1-S3; Fig. 20).
Referring to claim 8, Horiuchi discloses wherein the display of the image sequence is paused,
wherein, during the pausing, the individual image or a further individual image is displayed, and
(After that, the generating unit 39d generates the gaze mapping data in which the attention degree that is analyzed by the analysis unit 11, the gaze and the character information are associated with the integrated image P100 corresponding to the integrated image data that is generated by the image processor 40, and outputs the generated gaze mapping data to the recording unit 34d and the display controller 323 (Step S507); Para. 0193, Figs. 21-22. Thus, image P100 is paused to generate the gaze mapping data.).
Referring to claim 9, Horiuchi discloses wherein a gaze movement of a further user is captured by the gaze capture system,
wherein a further gaze capture signal is generated based on the captured gaze movement of the further user, and
wherein at least one further image point is identified by the computer unit dependent upon the further gaze capture signal (After that, the generating unit 39d generates the gaze mapping data in which the attention degree that is analyzed by the analysis unit 11, the gaze and the character information are associated with the integrated image P100 corresponding to the integrated image data that is generated by the image processor 40, and outputs the generated gaze mapping data to the recording unit 34d and the display controller 323 (Step S507); Paras. 0192-0193, Figs. 21-22).
Referring to claim 10, Horiuchi discloses wherein the object is mapped by an imaging apparatus in order to generate the individual image (The display controller 15 superimposes the gaze mapping data that is generated by the generating unit 13 on the image corresponding to the image data that is input externally, and outputs the gaze mapping data to the external display unit 20 to be displayed.; Paras. 0047, 0049 and 0065).
(steps S104-S105; Paras. 0042 and 0064-0065, Fig. 2).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 12-16 are rejected under 35 U.S.C. 102a(1) as being anticipated by Wood et al. (US# 2018/0268552 hereinafter Wood).
Referring to claim 12, Wood discloses a computer-implemented method for training a software module for machine learning (personalized models of image interpretation methods can be built and one or more models can be trained to learn a MD's weak spot or areas where he or she may differ from other radiologists who interpret similar medical images.  In this fashion, embodiments of an algorithm (e.g., embodied in a computer program module (e.g., having any suitable hardware and/or software)) can analyze an individual (personalized learning plan) or can compare that individual to a body of data from a body of readers to identify areas for weakness or areas where tumors might be missed or not seen during screening.; Paras. 0052-0053), the method comprising:
(a CT scan image is being displayed and creating visual attention maps from gaze information and locating the object of interest from the most important attention points of the CT scan image; Para. 0020, Fig. 2);
capturing a gaze movement of a user by a gaze capture system (Real-time tracking of radiologists' eye movements for extracting gaze information and mapping them into the CT scans.; Para. 0020, Fig. 2);
generating a training signal based on the captured gaze movement (creating visual attention maps from gaze information and locating the object of interest from the most important attention points of the CT scan image; Para. 0020, Fig. 2); 
segmenting, by a computer unit, a training structure at least partially automatically based on the training signal (Step 4. Obtaining computer-derived local saliency and gradient information from gray-scale CT images to identify foreground and background cues about an object of interest.  Step 5.  Optimal segmentation of the object of interest (identified in step 3) based on the inferred cues (identified in Step 4).; Paras.0016, 0020, and 0024-0025 Fig. 2A); and 
training the software module based on a result of the segmentation by the computer
unit (personalized models of image interpretation methods can be built and one or more models can be trained to learn a MD's weak spot or areas where he or she may differ from other radiologists who interpret similar medical images.  In this fashion, embodiments of an algorithm (e.g., embodied in a computer program module (e.g., having any suitable hardware and/or software)) can analyze an individual (personalized learning plan) or can compare that individual to a body of data from a body of readers to identify areas for weakness or areas where tumors might be missed or not seen during 
screening.; Paras. 0052-0053).
(step 4.  Obtaining computer-derived local saliency and gradient information from gray-scale CT images to identify foreground and background cues about an object of interest. Step 5.  Optimal segmentation of the object of interest (identified in step 3) based on the inferred cues (identified in Step 4).; Paras.0016, 0020 and 0024-0025, Fig. 2A).
Referring to claim 14, Wood discloses an apparatus for an automatic localization of a structure, the apparatus comprising:
a display device having a display surface and a computer unit configured to display an individual image which maps an object with the structure on the display surface (a CT scan image is being displayed and creating visual attention maps from gaze information and locating the object of interest from the most important attention points of the CT scan image; Para. 0020, Fig. 2);
a gaze capture system configured to capture a gaze movement of a user of the apparatus and generate a gaze capture signal based on the captured gaze movement (Real-time tracking of radiologists' eye movements for extracting gaze information and mapping them into the CT scans.; Paras. 0020 and 0027-0029, Fig. 2); and 
the computer unit configured, dependent upon the gaze capture signal, to identify at least one image point of the individual image, wherein the at least one image point at least partially maps the structure (step 4.  Obtaining computer-derived local saliency and gradient information from gray-scale CT images to identify foreground and background cues about an object of interest. Step 5.  Optimal segmentation of the object of interest (identified in step 3) based on the inferred cues (identified in Step 4).; Paras. 0020 and 0024-0025, Fig. 2A).
Referring to claim 15, Wood discloses wherein the computer unit is further configured, based on the at least one image point, to segment the structure at least (step 4.  Obtaining computer-derived local saliency and gradient information from gray-scale CT images to identify foreground and background cues about an object of interest. Step 5.  Optimal segmentation of the object of interest (identified in step 3) based on the inferred cues (identified in Step 4).; Paras. 0020 and 0024-0025, Fig. 2A).
Referring to claim 16, Wood discloses further comprising:
a software module for machine learning, which has been trained through a process of displaying, on the display surface, a training individual image which maps a training object with a training structure (Paras. 0045-0053); 
capturing a gaze movement of a user by a gaze capture system (Real-time tracking of radiologists' eye movements for extracting gaze information and mapping them into the CT scans.; Paras. 0020 and 0027-0029, Fig. 2); 
generating a training signal based on the captured gaze movement (step 4.  Obtaining computer-derived local saliency and gradient information from gray-scale CT images to identify foreground and background cues about an object of interest. Step 5.  Optimal segmentation of the object of interest (identified in step 3) based on the inferred cues (identified in Step 4).; Paras. 0020 and 0024-0025, Fig. 2A); 
segmenting, by a computer unit, a training structure at least partially automatically based on the training signal (Step 5.  Optimal segmentation of the object of interest (identified in step 3) based on the inferred cues (identified in Step 4).; Paras.0016, 0020 and 0024-0025, Fig. 2A); and 
training the software module based on a result of the segmentation by the computer unit,
wherein the computer unit is configured to segment the structure by the software module at least partially automatically (This disclosure employs an eye-tracker to gather gaze information, which is used as an input for performing real-time image segmentation of radiology scans.  This disclosure applies a novel process that extrapolates gaze 
information to automatically create a medical image segmentation.; Paras. 0016 and 0045-0053).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT D AU whose telephone number is (571)272-5948.  The examiner can normally be reached on M-F. General 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/KENT W CHANG/Supervisory Patent Examiner, Art Unit 2624